 630DECISIONS OF NATIONAL LABOR RELATIONS BOARDGeneral Teamster,Warehouse and Dairy Employees,Local-No.,126,and its Agent William Wetzel: andGeneral'Drivers and Dairy Employees,Local No.563, and its Agents Robert Schlieve,Marvin DeVries,and Jeff CurtinandCourtney&Plummer,Inc. Case 30-CC-88April 28, 1969DECISION AND ORDERBY MEMBERSFANNING, JENKINS, AND ZAGORIAOn November 22, 1968, Trial Examiner RobertE.Mullin issued his Decision on the above-entitledproceeding, finding that Respondents had engaged inand were engaging in certain unfair labor practices,and , recommending that they cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the General Counsel filed exceptions tocertain portions of the Trial Examiner's proposedOrder and Notice. Respondents filed exceptions tothe Trial Examiner's Decision and a brief in supportthereof, and the-Charging Party filed an answeringbrief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at, the hearing and finds that noprejudicial error Was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, and briefs, andherebyadoptsthefindings,conclusions,andrecommendationsoftheTrialExaminer,asmodifiedherein.We agree with the Trial Examiner thatRespondents, have engaged in unfair labor practicesinNeenah,Wisconsin, in violation of Section8(b)(4)(i)and (ii)(B)of the Act. However, theGeneral Counsel and the Charging Party contendthat the Trial Examiner's Recommended Order andNotice,which are limited to the named neutralEmployers, should be expanded in view of similarpicketing,by Local 563 at the Oshkosh Ready-MixCo. in 1965; the - 8(b)(4) violations of RespondentLocal126recentlyfoundinBuildingandConstructionTradesCouncil of Fond Du LacCounty (Wisconsin)etal.,(RogerW.PetersConstructionCo., Inc.),168 NLRB No. 81;' and thepresence of other ready-mix companies in the areawhich might be affected by the recurrence of like orrelatedunlawful conduct of Respondents. As thepatternofRespondents'conduct indicates thelikelihood that secondary employers and employeesother than Courtney & Plummer, Inc. and TwinCity Concrete Corporation and their employees maybe subjected to the practices herein found violativeof the Act, we shall broaden the Order andcorresponding portions of the Notices.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, asmodifiedbelow,and orders that Respondents,GeneralTeamster,WarehouseandDairyEmployees, Local No. 126, its secretary treasurer,WilliamWetzel; and General Drivers and DiaryEmployees, Local No. 563, its secretary treasurer,Robert Schlieve, and business agents,Marvin DeVriesand Jeff Curtin; and the other officers,representatives, and agents of Local Nos. 126 and563, shall take the action set forth in the TrialExaminer'sRecommendedOrder,ashereinmodified:1.Amend A, 1(a), and B, 1(a), to read:(a) Inducing or encouraging any employees ofCourtney & Plummer, Inc. and Twin City ConcreteCorp., or any individual employed by any otherperson engaged in commerce or in an industryaffecting commerce, to engage in a strike or refusalinthe course of their employment to performservices with an object of forcing or requiring theabove-named companies to cease doing businesswith Oshkosh Ready-Mix Co.2.Amend A, 1(b), and B, 1(b), to read:Threatening, coercing, or restraining Courtney &Plummer, Inc., and Twin City Concrete Corp., orany other person engaged in commerce or in anindustryaffectingcommerce, with an object offorcing them to cease doing business with OshkoshReady-Mix Co.3.Amend the first and second indentedparagraphs of Appendix A and Appendix B to read:WE WILL NOT induce or encourage employeesofCourtney& Plummer, Inc. or Twin CityConcrete Corp., or any individual employed byany other person engaged in commerce or in anindustryaffectingcommerce, to engage in astrike,or to refuse, in the course of theiremployment, to perform any service with anobjectof forcing or requiring the aforesaidemployers to cease doing business with OshkoshReady-Mix Co.WE WILL NOT threaten, coerce, or restrainCourtney& Plummer, Inc., or Twin CityConcrete Corp., or any other person engaged incommerce or in an industry affecting commerce,with an object of forcing or requiring them tocease doing business with Oshkosh Ready-MixCo.'In that decision,the Board adopted the broad remedy which the TrialExaminer therein recommended because of"the wide-spread nature of theviolations and the Unions' [including Local 126] avowed determination toextend their campaign throughout the area."175 NLRB No. 86 TEAMSTER LOCAL NO. 126TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEROBERT E. MULLIN, Trial Examiner: This case washeard in Appleton,Wisconsin, on September 24, 1968,pursuant to a charge duly filed and served,' and acomplaint issued on August 15, 1968. The complaintpresents questions as to whether the Respondent Unionsviolated Section 8(b)(4)(i) and (ii)(B) of the Act. In theiranswer, duly filed, the Respondents denied all allegationsthat they had committed any unfair labor practices.All parties appeared at the hearing and were given fullopportunity to be heard, to examine and cross-examinewitnesses, to introduce relevant evidence and to argueorally.Oral argument was waived. On October 23, 1968,all counsel submitted able and comprehensive briefs.Upon the entire record in the case and from hisobservation of the witnesses, the Trial Examiner makesthe following: .FINDINGS OF FACTI.THE EMPLOYERSINVOLVEDCourtney & Plummer, Inc., a Wisconsin corporation, isengaged at Neenah, Wisconsin, in the sale of sand, gravel,and aggregate and also as a general contractor.Twin City Concrete corporation, herein called TwinCity,'aWisconsin corporation, located inNeenah,Wisconsin,andwithabatchplantnearAppleton,Wisconsin, is engaged in the sale and delivery of readymixed concrete to the building and construction industry.During the year precedingissuanceof the complaint,Courtney& Plummer hadgross salesinexcess of $1million.Throughout the same period both Courtney &Plummer and Twin City supplied services and materialsvalued in excessof$50,000 to enterpriseswhichthemselves are employers engaged in commerce or inindustries affecting commerce.At all timesmaterial hereinInland Trucking Co. andWesleyMeilahn d/b/a Oshkosh Ready Mix Co., apartnership (herein called Oshkosh), located in Oshkosh,Wisconsin, has been engaged in the sale and delivery ofreadymixed concrete to the building and constructionindustry.Upon the foregoing facts, the Respondents concede,and the Trial Examiner finds, that Courtney & Plummer,Twin City and Oshkosh are, and have been, employersengaged incommerce or in industries affecting commerceas defined in the Act.'The charge was filed on July 23, 1968.'This corporate name appears in the pleadings and in the record as"TwinCitiesConcreteCorp."In his brief, however, counsel for theCharging Party submits that this is.incorrect and that the proper name is"TwinCityConcreteCorp."At the close of the hearing, the GeneralCounsel moved that the pleadings be conformed to theproofThis motionwas granted In accord with that ruling,the submissionby the ChargingPartywill be treated as an extension of that motion.As such it is grantedand the record is hereby corrected so that insofar as the name of theaforesaid corporation appears therein it will read"Twin City ConcreteCorp."'A motion by the General Counsel to changethe name Coffin, whichappeared in the original caption,toCurtin, was grantedby the TrialExaminer.II.THE LABORORGANIZATIONS INVOLVED631General Teamster,Warehouse and Dairy Employees,LocalNo. 126 (herein called Local 126) and GeneralDrivers and Dairy Employees, Local No. 563 (hereincalledLocal 563) are labororganizationswithin themeaningof the Act. It was undisputed, and the TrialExaminer finds, thatat all timesmaterial hereinWilliamWetzel, secretary-treasurer of Local 126, Robert Schlieve,secretary-treasurer of Local 563, and Marvin De Vriesand Jeff Curtin,3 both business agents of Local 563, werelikewise agents of their respectivelocal unionswithin themeaning ofthe Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Background and Sequence of EventsMembers of the Courtney and Plummer families makeup the boards of directors for both Courtney & Plummerand Twin City, hold all the corporate officer posts, andcontrol all the stock. A majority of the shares in thesecompanies is held by David Courtney, Sr.,WalterCourtney and Earl Plummer, the senior members of thetwo families. The balance of the stock is held by theirchildren.Bothcompanieshavetheircorporateheadquarters at thesame locationinNeenah, Wisconsin,where they occupy the same office space, have a jointbookkeeping department and share many other indicia ofcommon ownership. It was conceded by all parties that,for the purposes of this case, Courtney & Plummer andTwin City constitute a single employer within the meaningof the Act.Local 563 is the bargaining agent for the drivers ofCourtney & Plummer and Twin City.'Local 126 represents the drivers of Oshkosh, anemployerwhich has its plant and facilities locatedapproximately 16 miles from the Neenah premises ofCourtney & Plummer and Twin City. Local 126 does notrepresent any employees of the latter two companies.On July 19, 1968,5 Local 126 struck Oshkosh and beganpicketing its plant. That same day pickets from Local 126appeared at the premises of Courtney & Plummer andTwin City.` In establishing their picket line, they cannedsignsboth then and later which bore the following legendon one side: "Courtney & Plummer Inc., allied withOshkosh Ready Mix." On the other side appeared thewords: "Teamsters Local 126 on strike. Oshkosh ReadyMix Co."The pickets appeared at the entrance to the main yardof the Charging Party at about 12:30 p.m. on July 19. Itisundisputed that drivers for Courtney & Plummerignored the pickets and continued using the main gate forboth ingress and egress until about 12:45 p.m. At thattime, Robert Schlieve, Marvin De Vries and Jeff Curtin,all representatives of, and agents for, Local 563, arrivedon the scene and started halting the trucks. In each suchinstance, Schlieve told the driver that the picket line whichLocal 126 had established was primary in character andthatunder the collective-bargaining agreementwhich'Anotherunit of employeesatCourtney& Plummer is represented byLocal139, InternationalUnion ofOperating Engineers,AFL-CIO.'All datesreferred to hereinafterare forthe year 1968, unless otherwisespecifically noted.'In viewof a stipulationof the parties that Courtney &Plummer andTwin Cityconstitute a single enterprise within the meaningof the Act,unlessotherwise indicated,allsubsequent referencestoCourtney&Plummer may be presumed to includeTwin City as well 632DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal 563- had with the Charging Party, the employeeshad the right to respect such a picket line. When Schlieveand his associatesbegan contacting the drivers forCourtney & Plummer and Twin City, these employeesceased work. Shortly after the pickets arrived, David R.Courtney, Jr.,' questioned Schlieve about the picketing.According to Courtney's credible and uncontradictedtestimony, Schlieve first asserted that the picketing wasprimary in nature and thereafter he questioned Courtneyas to what the latter could do about the labor dispute atOshkoshReadyMix.Courtney testified that in hisresponse to the union representative he disclaimed anycontrol over the situation at Oshkosh on the ground thatthe latter made its own decisions.The picketing in question continued until July 25. Fromthe time that the business agents for Local 563 contactedthe drivers on . July 19, until the termination of thepicketing on July 25, the employees for Courtney &Plummer performed no work at the main yard. Otheremployees, however, who worked at locations where therewas no picketing,remainedon the job.,On July 29, and after the cessation of picketing byLocal 126, Local 563 called a strike at Courtney &Plummer. At the time of the hearing, this strike was stillin progress.The foregoingfindings,based on stipulations of theparties, or on the credible and uncontradicted testimony ofDavid R, Courtney, Jr., are not in dispute. This evidenceestablishes that Schlieve and his associates, as agents forLocal 563, in support of the dispute which Local 126 hadwithOshkosh, induced and encouraged individualsemployed by Courtney & Plummer, a neutral, to refuse toperform services, and that they thereby also coerced andrestrained Courtney & Plummer in each instance and withan object of forcing the latter to cease doing business withOshkosh. If there were no further evidence in this matter,the foregoingwould establish a violation of Section8(b)(4)(i)and (ii)(B) of the Act by the Respondent.PaintersLocal 272, et al. (Howard H. Whitney),167NLRB No. 68. In this case, however, there is indeedmuch More to consider, for the Respondents assert thatCourtney &Plummer wasnot a neutral in the labordispute in which Oshkosh was involved, but an "ally" asthat termis,usedin the law on secondary boycotts,because of a series of interlocking family, corporate andpartnershipconnections.Local282,InternationalBrotherhood of Teamsters (Acme Concrete & SupplyCorp.),137 NLRB 1321, 1323-24 (and cases there cited,In.2);Squillacote v. Drivers Union (Chase Ready-Mix),decided Augpst 19, 1965, 60 LRRM 2057 (D.C. Wis.). Tothe factsin connectionwith this issue we will not turn.B. TheAlly Defense;Findings And Conclusions WithRespect TheretoAs found - earlier herein, the stock in Courtney &Plummer andTwin- City is owned by various members oftheCourtney And Plummer families. These have beenreferredto inthe briefs as the first and second generationsof the twonamedfamilies-.-The first, or elder generation,isrepresentedby Earl Plummer, Walter Courtney andDavid Courtney, -Sr, The second generation consists ofDavid Courtney, Jr., and his sister Gwenn CourtneyJensen,"bothofwhom are the children of DavidCourtney, Sr.; Pearl CourtneyWilliams (daughter of'Courtney ispresidentof Twin Cityand treasurerof Courtney &Plummer.Walter Courtney) and her husband, Harvey Williams; andthe five sons of Earl Plummer, namely, Charles, William,James, Thomas, and Robert Plummer.Insofar as the issues in this case are concerned, the firstgeneration of the Courtneys and Plummers has an interestonly in Courtney & Plummer and Twin City. The secondgeneration of those two families, however, owns andcontrolsapartnershipknown as Inland TruckingCompany (herein called Inland). By itself, Inland has noemployees, pays no salaries, and has no managerial oradministrative personnel. Initially, Inland was involvedonly in the leasing of dump trucks and various otherproperty to Courtney & Plummer.' In about 1963, Inlandbought a 50 percent interest in Green Lake Ready-Mix(hereincalledGreen Lake), a partnership in Ripon,Wisconsin.GreenLake is likewise engaged in theproduction and sale of ready-mixed concrete. The other 50percent in Green Lake was then, and has continued to be,heldbyWesleyMeilahn.By a similar arrangement,Inland and Meilahn acquired control and ownership oftwo other ready-mix concrete businesses. These wereWaupun Ready-Mix and Randolph Ready-Mix, theformer located at Waupun, Wisconsin and the latter in thevillageofRandolph. In or about 1965, Inland andMeilahn establishedOshkosh Ready-Mix in Oshkosh,Wisconsin.'"The partnership arrangement at Oshkosh is similar tothat at Green Lake, Waupun and Randolph, with a 50percent interest being held by Inland and Meilahn holdingthe other 50 percent. At Oshkosh, however, Meilahn,pursuant to an agreement with Inland, is the operatingpartner.As such he receives a salary and has completedirection of the day-to-day management of the business.In this capacityMeilahn signs all payroll checks" andcontrols labor relations. At the same time Meilahn's wifeand an assistant are responsible for keeping all books andrecords at Oshkosh. As mentioned earlier, Meilahn has nofinancial interest or control in Courtney & Plummer orTwin City.Courtney & Plummer and Twin City have their ownbookkeepingdepartmentwhich is located at theircorporateheadquarters inNeenah..Bothof theseemployers aremembers of the Fox Valley MaterialSuppliersAssociation, but Oshkosh is not. Fox Valleyhandlesthenegotiationofcollective-bargainingagreements with the unions which represent the employeesof itsmembers. JosephMelli,Esq.,ofMadison,Wisconsin, is legal counsel for the Association and forCourtney & Plummer, whereas counsel for Oshkosh isRussMueller,Esq.,ofMilwaukee. The last effectivecontract which Courtney & Plummer had with Local 563was signed by Charles Plummer and the last agreementwhich Twin City had was signed, on behalf of that'Thisname also appears in the record as "Johnson."In his brief counselfor the Charging Party states that the correct nameis Jensen.'The leasing arrangement has continued in effect between these twobusinesses.Thus,Inland has leased not only dump trucks, but also twocrushing plants toCourtney& Plummer.1BMeilahn and the second generationof Courtneysand Plummers alsoshare in the ownership of Beaver Ready Mix, a corporation that wasacquired in 1967.The, stockownership in Beaverisdivided as followsMeilahn,25 percent,David Courtney, Jr., and hissister, 25percent, PearlCourtneyWilliams and her husband,25 percent,and thefivePlummerbrothers the remaining25 percent"Pursuant to another, and similar agreement,Meilahn is also theoperating partner at Green Lake.'2Itshouldbe noted,however, that,pursuant to the partnershiparrangement,any checks other than those for the payroll must be signedby Meilahnjointlywith one of three named partners in Inland. TEAMSTER LOCAL NO. 126company, by David Courtney, Jr. On the other hand, thelast collective-bargaining agreementwhich Local 126 hadwith Oshkosh was signed by Wesley Meilahn."Oshkosh andCourtney &Plummer do a small amountofbusinesswitheachother,but the amount isinsignificant.The Respondents subpoenaed the names ofall of Oshkosh's suppliers.A list containing 44 names wasproduced.Courtney & Plummer was one of the firmslisted.However, Meilahn credibly testified that the onlyitem purchased from the Charging Party was a certaingrade of gravel and that the annual total of suchpurchases did not exceed $500. Apart from this particularitem, no Courtney or Plummer owns any source of stoneor sand used by Oshkosh. Twin City occasionally sellsready-mixconcretetoOshkoshandviceversa.Throughout the period from October 1967 to August1968, the monthly total of such sales varied from a highof $1,062 in one month" to a low of $101 in another15 andin one month there were no purchases at all." From timeto time, Oshkosh rents concrete mixers toTwin City.This, however, is done only sporadically, and when it doesoccur,Oshkosh charges Twin City the same equipmentrental rate as it charges any other competitor.Conversely,when Oshkosh rents mixers fromTwin City,the latterchargesOshkosh the standard rental rate.From therecord it is clear that whatever business they do with eachother is on the same terms and conditions as with theirother customers and suppliers.There is no common supervision of the employees ofCourtney & Plummer and those of Oshkosh, and neitheris there any interchange of employees. At one point in1965 when the employees of Courtney & Plummer wereon strike, two of the strikers were hired by Oshkosh.Aside from this instance,the Respondents were unable toestablish that there was ever any movement of employeesfrom one company to the other,much less a regularpractice of transferring employees from one payroll to theother.Concluding FindingsAs to the issues of common ownership, it will be seenfrom the above-findings that the majority shareholders ofCourtney & Plummer and Twin City are the two firstgeneration Courtneys and Earl Plummer, none of whomhas any direct or indirect economic interest in Oshkosh,or in the four ready-mix concerns not involved in thepicketing. Furthermore,Wesley Meilahn, the 50 percentowner and operating partner of Oshkosh has no economicinterest,direct or indirect, in Courtney & Plummer orTwin City. Whereas the second generation of Courtneysand Plummers holds a 50 percent interest in Oshkosh,they can not make unilateral decisions there, nor can theydo so at Courtney & Plummer and Twin City where theyare the minority shareholders.There was an absence of proof of any common laborpolicy for Oshkosh, on the one hand, and Courtney &Plummer on the other. Meilahn, who is responsible forlabor relations at Oshkosh and in charge of day-to-daymanagement, has no control over those matters at theCharging Party. Whereas Local 126 represents the drivers"All of thesecontracts expired onMay 1, 1968,and at thetime of thehearing,collective-bargaining negotiationshad notyetresulted in theexecutionof any newagreement."March 1968."July1968."January 1968.633at Oshkosh, this classification at Courtney &Plummer isrepresented by Local 563. Meilahn, on behalf of Oshkosh,handles its collective-bargainingnegotiations, while thosefor Courtney & Plummer are conducted through the FoxValleyMaterial Suppliers Association. Finally, it is ofsome significance that counsel for the latter is differentfrom counsel who represents Oshkosh."There was no evidence of any employee interchangebetween Oshkosh and Courtney & Plummer. Only oncewere any employees of one hired by the other. The soleinstanceof this involved two individuals who, while onstrike at Courtney & Plummer in 1965, were hired towork at Oshkosh. The evidence as to equipmentinterchangedisclosed that rental fees were chargedwhenever it occurred, and that such fees were the same asthose charged by Oshkosh or Courtney & Plummer to anycompetitor for use of the same equipment. No evidencerevealed any significant sale of supplies by Courtney &Plummer to Oshkosh, or any significant purchase by theformer from the latter. Finally, there was no evidence ofany financial interchange between the two parties inquestionand,asfound earlier, each has its ownmanagerial,supervisory and bookkeeping personnel.The Board has considered the type of defense raised bythe Respondents herein in a substantial number of cases,one of the more recent beingDrivers,Chauffeurs andHelpers Local No. 639 (Poole's Warehousing, Inc.),158NLRB 1281. There the Board held that where twoemployers are commonly owned and operated it isnecessary to prove more than common ownership in orderto establish that theyare "allies"within themeaning ofthe ally doctrine. In adopting the Trial Examiner'sdecisionin that case the Board stated:There must be in addition [to common ownership] suchactual or active common control, as distinguished frommerelyapotential,astodenoteanappreciableintegrationof operationsandmanagementpolicies.(Ibid.,at 1286)In an earlier case,Miami Newspaper Printing PressmenLocalNo. 46 (Knight Newspapers, Inc.),138NLRB"In one instance,Meilahn and DavidCourtney, Jr., participated innegotiationofanewcollective-bargainingagreementforBeaverReady-Mix.The Respondentsrely onthis incident as evidenceof a masterlabor policy for theMeilahn and Inland Trucking interestsThe facts,however, do notsupport this viewBeaverwasboughtout in 1967.Meilahn testified that thecollective-bargaining agreement that Beaverhad with Teamsters Local 695(which has its headquarters in Madison, Wisconsin)expired theday afterthe new management assumedcontrol. For ashort whilethereafter theillness of the incumbent manager madeitnecessaryfor both Meilahn andDavid Courtney, Jr , to be involvedin theday-to-dayoperations of thenewly acquired company. During this period Meilahnand Courtney,actingfor Beaver,negotiated a new agreement withLocal 695.Meilahn testifiedthat about a monthaftertheir acquisition of Beaver,one HarveyPuls wasappointed general manager and that since that time Puls has been incompletechargeofBeaver'sday-to-dayoperationsand in theadministration of its laborpolicy.The second generationCourtneysand Plummershold 75percent of thestock in Beaver (it is a corporation)and Meilahn holds only the remaining25 percent.Thisisincontrastwith the partnership arrangement atOshkosh,Green Lake,Waupun, and Randolph where Meilahn holds a 50percent interest,and at Oshkosh and Green Lake is also the operatingpartner.In view of the division of stock in Beaver it was much more likelythat one of theCourtneysor Plummers would be involved with Meilahn incontract negotiations In any event,rather than establishingthat theparticipation of Meilahn and DavidCourtneyin the collective-bargainingnegotiations there wasproofof a centralized labor policy, the evidencediscloses that this development was out of the ordinary and largely due tothe unusual circumstances which confronted the new group when itassumed control of Beaver. 634DECISIONSOF NATIONAL LABOR RELATIONS BOARD1346, 1347-48, enfd. 322 F.2d 405 (C.A.D.C.), the Boardheld that integration of operations is not to be taken forgranted even if there are common officers and directorsand a singleowner of two corporate enterprises.Although itis somewhat arguable,the General Counselconcedesthat in the present case common ownership ispresent. In any event, on the findings set forth above, theTrialExaminer concludes and finds that there is no"actualor active common control" of Oshkosh andCourtney &Plummer andfurther that the Respondentshave failed to establish "an appreciable integration ofoperations and management policies"of the aforesaidbusiness concerns,Drivers, Chauffeurs and Helpers LocalNo. 639 (Poole'sWarehousing, Inc.),158NLRB 1281;MiamiNewspaper Printing Pressmen Local No. 46(KnightNewspaper, Inc.),138NLRB 1346, enfd. 322F.2d 405 (C.A.D.C.);General Drivers, Chauffeurs andHelpers Local Union No. 806 (Ada Transit Mix)130NLRB 788, 794-795; andPenello v. American Federationof Televisionand RadioArtistsWashington BaltimoreLocal,AFL-CIO,291F.Supp.409 (D.Md.)"Accordingly, the Trial Examiner concludes and finds that,on the facts set forth here, Oshkosh and Courtney &Plummer areoperatedas separateand distinctbusinessenterprises,and that thereis no meritto the Respondents'defense that the employersin questionare "allies" withinthe meaning of Section8(b)(4) of the Act. In the light ofthis conclusion and the earlierfindings set forth in sectionIII,A,supra,the TrialExaminerconcludes and finds thatthe Respondents violated Section 8(b)(4)(i) and (ii)(B) ofthe Act. s'CONCLUSIONS OF LAW1.Courtney &Plummer,Twin City and Oshkosh are,and at all times material have been,engaged incommercewithin themeaning ofSection 2(6) and (7) of the Act.2.Respondents, Local 126 and Local 563, are labororganizations,andWilliamWetzel,Robert Schlieve,Marvin De Vries, and Jess Curtin are agents within themeaning ofthe Act.3. By inducing and encouragingindividuals employed inindustriesaffectingcommerceto refuse in the course of"The cases cited in the Respondents'brief and relied on to establish theapplicability of the ally doctrine are all distinguishable on their facts fromthe situation presented herein. Thus, inSakreteof Northern California,Inc.,137 NLRB 1220, 1222-23, theBoard foundthatthe two companiesthere involved constituted a single employer becausetheyhad a commonmanagement and centralized control of labor relationsSimilarly, fourother cases reliedon bytheRespondents(Local282, InternationalBrotherhoodof Teamsters, (Acme Concrete& Supply Corp.),137 NLRB1321, 1323;N.L.R.B.v.WilliamsLumber Co.,195 F 2d 669, 172-173,cert.denied 344 U.S. 834;Squillacote v.DriversUnion(Chase ReadyMix),decided August 19,1965 (D.C.Wis.) 60 LRRM2057; andN.L R B.v.Jones Sausage,257 F.2d 878(C.A. 4)), all presentfactual situationswhere the relastionship between the companies involved was closely akin tothat which exists between Courtney&Plummer and TwinCityhere,ratherthan that which prevails between these two and Oshkosh.In describing therelationship between the two companies involved inJones Sausagethecourt there said,in language that is applicable to the factual picture setforth in all the cases on which the Respondents rely- "the substantialidentity of ownership and control of the two enterprises, their occupancy ofa single building,and the integration of their activities,warranted theBoard's finding that they constitute a single employer." (Ibid.,at 880)."Finally,itshould be noted that this case presents no issue as to"farmed out"work for a struck employer.Therewas no evidence thateitherCourtney&Plummer orTwin Cityperformed struck work forOshkosh.Nor did the Respondents so contend either at the hearing or intheir brief.Cf UnitedSteelworkersof A merica, AFL-CIO (TennesseeCoal & Iron Divisionof the UnitedSteel Corporation),127 NLRB 23their employment to perform services, with an object offorcing or requiring Courtney & Plummer and Twin Cityto cease doing business with Oshkosh the Respondentshave engaged in unfair labor practices affecting commercewithin the meaning of Section 8(b)(4)(i)(B) and Section2(6) and (7) of the Act.4. By threatening, coercing and restraining Courtney &Plummer and Twin City to cease doing business withOshkosh, the Respondents have engaged in unfair laborpracticesaffectingcommerce within the meaning ofSection 8(b)(4)(ii)(B) and Section 2(6) and (7) of the Act.Upon the foregoing findings and conclusions and theentire record, and pursuant to Section 10(c) of the Act,the Trial Examiner hereby issues the following:ORDERA. The Respondent, General Teamster, Warehouse andDairyEmployees,LocalNo.126,itsofficers,representatives, agents, successors, and assigns, and theRespondent, William Wetzel, its secretary-treasurer, shall:1.Cease and desist from:(a) Inducing or encouraging employees of Courtney &Plummer, Inc., and Twin City Concrete Corp., to engagein a strike or refusal in the course of their employment toperform services with an object of forcing or requiring theabove-named companies to cease doing business withOshkosh Ready Mix Co.(b)Threatening, coercing, or restraining Courtney &Plummer, Inc., and Twin City Concrete Corp., with anobjectof forcing them to cease doing business withOshkosh Ready Mix Co.2.Take the following affirmative action, which isnecessary to effectuate the policies of the Act:(a) Post in conspicuous places at its offices and meetinghalls, including all places where notices to its members arecustomarily posted, copies of the attached notice marked"Appendix A.i20 Copies of said notice, on forms providedby the Regional Director for Region 30, after being dulysigned by an authorized representative of the RespondentLocal 126, and by the Respondent Wetzel, shall be postedby the said Respondents immediately upon receipt thereofand be maintained by Respondent Local 126 for 60consecutivedaysthereafter,inconspicuousplaces,includingallplaceswhere notices tomembers arecustomarily posted. Reasonable steps shall be taken byRespondents to insure that said notices are not altered,defaced or covered by any other material.(b) Promptly after receipt of copies of the said noticefrom theRegionalDirector, return to him signed copiesfor posting by Courtney & Plummer, Inc., and Twin CityConcrete Corp., if they be willing, at their places ofbusiness, including all places where notices to employeesare customarily posted.(c)Notify the Regional Director for Region 30, inwriting, within 20 days from the receipt of this Decision,what steps they have taken to comply herewith.21"In the event that this recommendedOrderis adoptedby theBoard, thewords "A Decisionand Order" shall be substitutedfor the words, "theRecommendedOrder of a TrialExaminer"in the notice.In the furthereventthatthe Board'sOrder is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court ofAppeals Enforcing an Order" shallbe substitutedfor thewords "aDecisionand Order.""In event that this recommended Order is adopted by the Board thisprovisionshall be modifiedto read:"NotifytheRegionalDirector forRegion30, inwritingwithin 10 days from the date of this Order whatsteps Respondentshave taken to comply herewith " TEAMSTERLOCAL NO. 126B.TheRespondent,GeneralDriversandDairyEmployees, Local No. 563, its officers, representatives,agents, successors,and assigns,and the Respondents,Robert Schlieve, its secretary-treasurer,Marvin DeVries,itsbusiness agent, and Jeff Curtin, its business agent,shall:1.Cease and desist from:(a) Inducing or encouraging employees of Courtney &Plummer, Inc., and Twin City Concrete Corp., to engagein a strike or refusal in the course of their employment toperform services with an object of forcing or requiring theabove-named companies to cease doing business withOshkosh Ready Mix Co.(b)Threatening, coercing, or restraining Courtney &Plummer, Inc., and Twin City Concrete Corp., with anobjectof forcing them to cease doing business withOshkosh Ready Mix Co.2.Take the following affirmative action, which isnecessary to effectuate the policies of the Act:(a) Post in conspicuous places at its offices and meetinghalls including all places where notices to its memberscustomarily are posted, copies of the notice attachedhereto as "Appendix B."22 Copies of said notice, on formsprovided by the Regional Director for Region 30, afterbeing duly signed by an authorized representative of theRespondent Local 563, and by the Respondents Schlieve,DeVries and Curtin, shall be posted by the saidRespondents immediately upon receipt thereof and bemaintained by Respondent Local 563 for 60 consecutivedays thereafter in conspicuous places, including all placeswherenoticestomembers are customarily posted.Reasonable steps shall be taken by Respondents to insurethat the said notices are not altered, defaced, or coveredby any other material.(b) Promptly after receipt of copies of the said noticefrom the Regional Director, return to him signed copiesfor posting by Courtney & Plummer, Inc., and Twin CityConcrete Corp., if they be willing, at their places ofbusiness,includingallplaceswhere notices to theiremployees are customarily posted.(c)Notify theRegionalDirector for Region 30, inwriting, within 20 days from the receipt of this Decision,what steps they have taken to comply herewith.23"See In.20,supra."See In.21, supra.APPENDIX ANOTICE TO ALL MEMBERS OF GENERAL TEAMSTER,WAREHOUSE AND DAIRY EMPLOYEES,LOCAL No. 126Pursuant to the RecommendedOrder of a TrialExaminerof the National LaborRelations Board and inorder to effectuate the policiesof the National LaborRelationsAct, asamended,we herebynotify you that:WE WILL NOTinduce or encourage employees ofCourtney &Plummer,Inc.,orTwin City ConcreteCorp.,to refuse,in the course of their employment, toperform any service with an object of forcing orrequiring the aforesaid employers to cease doingbusiness with Oshkosh Ready Mix Co.WE WILL NOTthreaten,coerce,or restrain saidCourtney&Plummer Inc., or TwinCityConcrete635Corp., with an object of forcing or requiring them tocease doing business with Oshkosh Ready Mix Co.DatedByDatedByGENERAL TEAMSTER,WAREHOUSE AND DAIRYEMPLOYEES,LOCAL No.126(Labor Organization)(Representative)(Title)(William Wetzell,Secretary-Treasurer)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.If members have any question concerning this notice orcompliance with its provisions, they may communicatedirectlywith the Board's Regional Office, Second FloorCommerce Building 744 North Fourth Street, Milwaukee,Wisconsin 53203 Telephone 414-272-3861.APPENDIX BNOTICETO ALLMEMBERS OF GENERAL DRIVERS ANDDAIRY EMPLOYEES,LoCAL No. 563Pursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that:WE WILL NOT induce or encourage employees ofCourtney & Plummer, Inc., or Twin City ConcreteCorp., to refuse, in the course of their employment, toperform any services with an object of forcing orrequiringtheaforesaidemployers to cease doingbusiness with Oshkosh Ready Mix Co.WE WILL NOT threaten, coerce, or restrain saidCourtney & Plummer, Inc., or Twin City ConcreteCorp., with an object of forcing or requiring them tocease doing business with Oshkosh Ready Mix Co.GENERAL DRIVERS ANDDAIRY EMPLOYERS,LOCAL 563(LaborOrganization)DatedByDatedByDatedByDatedBy(Representative)(Title)(Robert Schlieve,Secretary-Treasurer)(Marvin De Vries,BusinessAgent) .(Jeff Curtin,Business Agent)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or coveredby any othermaterial.If members have any question concerning this notice orcompliance with its provisions,theymay communicatedirectlywith the Board'sRegional Office, Second FloorCommerce Building 744North FourthStreet,Milwaukee,Wisconsin,53203Telephone414-272-3861.